DUFOUR, J.
This is a suit for specific performance, the ad-judicatee. having refused to comply on the ground that the title tendered is a void tax title.
A judgment in favor of defendant comes to us with a terse opinion of the district judge, which is as follows;
*186March 20th, 1905.
Rehearing refused April 3rd, 1905.
Writ refused by Supreme Court, May 8th, 1905.
‘•'The assessments basing the several tax sales which plaintiff holds were in the name of Jules Poche. The pencil memorandum, accepted by counsel in lieu of the certificate of the tax collector, shows that the advertisements leading up to said sales were not in the name of Jules Poche, but of “unknown.” It is manifest that Jules Poche, the assessed owner, was not notified,, and this of itself suffices to put the plaintiff's title in jeopardy, these tax sales being the only titles under which she now holds. It is admitted that plaintiffs have paid the taxes on the property, but she fails to show that she has been put in possession under her tax deeds. Her purchase of three-fourths of the property was on June 22nd, 1900, and of eight-tenths on June nth, 1902 (State tax sales), and of the whole property at city tax sale was in June, 1903-Three years prescription has not run in her favor for the whole property, and it is the whole that she tenders to the defendant, and no possession adverse to Jules Poche or any one else is showing to have a claim of title by prescription. Whether Jules Poche was ever the owner, or whether the owner was, as advertised, unknown, the record does not disclose. Under these circumstances, the defendant ought not to be compelled to accept the title tendered to him.”
Our examination of the record has led us to the same conclusion.
Judgment affirmed.